On Ruling upon Admissibility of Testimony.
ROSE, District Judge.
I might as well make perfectly clear what I understand to be the issue in the case.
[1, 2] Every man has a perfect right to any opinion he may see fit to form about any proposed law, or about any law that is on the statute books. Any man may do anything, in itself legal, to secure the repeal of any law in force. To that end he may make any argument that commends itself to his reason and judgment against the policy of any particular law, whether it be the law for a selective draft or any other. And he is not answerable for the wisdom of his arguments. He could not very well be put on trial even for the good iaith of some of them. I am afraid, if he could be, most of the political orators in every campaign would be liable for much they say about the other *125party. We all of us say more against our political opponents than we really believe. But there i.s one limit. As long as the law is the law, it is the duty of every man to obey it; and he may not, under color or pretense of arguing against the wisdom of the law, or of advocating its repeal, do anything with intent to procure its violation.
[3] Now, I have not seen these circulars that were distributed by the defendants. They may be wise or unwise, temperate or intemperate. I do not know a thing about them. But the one thing that the jury is to inquire into1 is not as to the wisdom or the lack of wisdom of any statements in those circulars, or their truthfulness or their fairness. That is not the question. The one sole question in the case is whether these men, in anything they did, intended to persuade men not to register under the draft, or, after they were registered, to persuade than not to obey the order to come to the colors. That is the. one question. So the real inquiry here is: Can the government show, always beyond a reasonable doubt, that these men were trying to persuade people to disobey the law? Whether they approached candidates for enlistment, or persons within the age for enlistment, and made any statements to such persons which might naturally make such persons reluctant to obey the law, is one of the facts to be taken into consideration by the jury; but the jury cannot convict, unless they are satisfied, of course beyond a reasonable doubt, that these men were then engaged in doing something which they purposed and intended should prevent men within the military age from obeying the law. if the jury is satisfied beyond a reasonable doubt, then the case is made out. If they have any doubt about the purpose of these men, they must acquit them, however mistaken the jury may happen to think they were about the policy of the law—however unfair or extravagant the jury may think their arguments against it were.
At Conclusion of the Government’s Case.
The Court: I do not think there is anything to go to the jury in this case.
[4] You may have your own opinions about that'circular. I have very strong individual opinions about it, and as to the wisdom and fairness of what is said there; but so far as I can see it is a circular principally intended to induce people to subscribe to a Socialist newspaper and to get recruits for the Socialist party. I do not think that we ought tO' attempt to prosecute people for that kind of thing. It may be very unwise in its effect, and it may have been unpatriotic at that particular time and place; but it would be going very far indeed, further, I think than any law that I know of would justify, to hold that there has been made out any case here, even tending to show that there was an attempt to persuade men not to obey the law.
There is a very lurid description of the horrors of war in that circular—-some of it well written; some of it not so well written. But, after all, there is no difference of opinion that war is a terrible catastrophe, and involves many terrible things. The circular develops some sort of a theory, not very clearly argued out, that if everybody had voted the Socialist ticket there would have been no war. The circular *126ends up with an appeal to subscribe to the Socialist paper for 50 cents a year, or 25 cents for every six months.
Mr. Datane: The side of it that appealed to the government was this, your honor. Of course, we are perfectly satisfied with your hon- or’s determination of the matter; but, just in explanation, it starts out with the words, “Conscription is upon us and the draft law is a fact.”
The Court: That I understand to be a fair and reasonable deduction that from their point of view it all could have been avoided if the people earlier had taken this Socialist paper and had voted the Socialist ticket.
Mr. Datane: The point that occurred to the government is this: These people are too clever to directly, in print, to attack the draft law; so, under guise of advocating the principles of the Socialist party, they give the whole draft proposition a very raw deal.
The Court: That is possible, but you must prove the intent beyond the possibility of a reasonable doubt.
Mr. Datane: All we want is to get some judicial determination of the matter.
The Court: The judicial determination of the matter is that in whatever form they put what they say or do, whether that of advocating the principles of any political party, Republican, Democratic, Prohibitionist, Socialist, or under any other guise whatsoever, it is an offense to do anything with the intent of bringing about a violation of the law; but the commission of that offense must be proved, the intent must be established b*y evidence which will justify a jury in holding that it was made out beyond a reasonable doubt, and in this case there is no such evidence.
Gentlemen of the jury, you have the instructions of the court to return a verdict of not guilty.